 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 9                                      SEATTLE DIVISION

10   SORNG SUN,                                           Civil No. 2:20-CV-00785-BAT

11            Plaintiff,

12            vs.                                         ORDER

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            Based on the stipulation of the parties it is hereby ORDERED that the above-captioned

16   case be reversed and remanded, pursuant to sentence four of 42 U.S.C. § 405(g), for further

17   administrative proceedings. On remand, the Administrative Law Judge will:

18      •     Reassess the medical opinions, including the opinion of Eric Strachan, Ph.D.;

19      •     Reevaluate Plaintiff’s impairments at step two, including whether HIV infection was a
20            severe impairment in light of Dr. Strachan’s opinion;
21      •     Reassess Plaintiff’s residual functional capacity;
22
        •     Continue with the sequential evaluation, including obtaining vocational expert evidence,
23
              as needed; and
24
        •     Update the record, offer Plaintiff the opportunity for a new hearing, and issue a new
     Page 1         ORDER - [2:20-CV-00785-BAT]
 1
              decision.
 2
     Upon proper presentation, this Court will consider Plaintiff’s application for costs and attorney’s
 3
     fees under 28 U.S.C. § 2412(d).
 4

 5
              DATED this 28th day of May, 2021.
 6

 7
                                                          A
                                                          BRIAN A. TSUCHIDA
 8                                                        United States Magistrate Judge
 9

10
     Presented by:
11
     s/ Ryan Lu
12   RYAN LU
     Special Assistant United States Attorney
13   Office of the General Counsel
     Social Security Administration
14   701 Fifth Avenue, Suite 2900 M/S 221A
     Seattle, WA 98104-7075
15   Telephone: (206) 615-2034
     Fax: (206) 615-2531
16   ryan.lu@ssa.gov
17

18

19

20

21

22

23

24

     Page 2      ORDER - [2:20-CV-00785-BAT]
